DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 04/23/21.  Regarding the amendment, claims 5-6, 14, and 16 are canceled, claims 1-4, 7-13, 15, 17-18 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, “The brush module according to claim 14” has been changed to --The brush module according to claim 13”.
Claims 4, 7-12, and 17, “The brush according to” has been changed to –The brush module according to--.

Allowable Subject Matter
Claims 1-4, 7-13, 15, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show as recited in the collecting device has pockets for collecting brush dust, the pockets being disposed downstream of the brush in a direction of rotation of a slip ring, the pockets being formed by ribs extending in the direction of the rotation, and each brush is assigned its own collecting device.

    PNG
    media_image1.png
    251
    502
    media_image1.png
    Greyscale

Furthermore, the record of prior art by itself or in combination with other references also does not show a brush module (47) for a rotating electric machine, in particular for a current excited synchronous machine, the brush module having at least two brushes (48) for establishing electrical contact with slip rings of the machine, the brush module having a housing device (49) and brush holders (52, 53) for accommodating and supporting the brushes, characterized in that the housing device is configured in such a manner that the brush holders are spaced apart from each other, the housing device has a single housing body and forms the brush holders, the air gap is formed in the housing body, and a width of the air gap is formed as a function of a presumed operating voltage at the brushes as recited in claim 13.

    PNG
    media_image2.png
    368
    612
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 04/23/21, with respect to claims 14 and 16 have been fully considered and are persuasive.  The rejection of claims 14 and 16 of the last office action has been withdrawn and placed the claims in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834